Title: To Thomas Jefferson from André Limozin, 22 May 1788
From: Limozin, André
To: Jefferson, Thomas


          
            
              Most Honored Sir
            
            Havre de Grace May 22nd 1788.
          
          I am indebted to your both favors of the 4th and 17th instant. The first was deliverd to me by Mr. Faure with a small parcell containing Gazettes &c.
          I am Striving to get leave from our Comptroller of this Custom house to forward you the hungd Beef sent to you from Hambro. Such trifles were not formerly refused. And I am certain that if you should take the trouble, to write few lines to the farmers Generals about it, they would immediately comply with your demand and in consequence send thier orders to their Collector here. But I have just now spoken to him. He gave me hint of a good Scheme which I hope will succeed, therefore you may be easy about it, and not take the least troubles.
          Messrs. Van Staphorst have forwarded me the Bill of Lading for your China. I am very sory they have not acted agreable to the advice I had given them to have every thing outpacked and to leave it into the Captain’s Cabbin to his Care. I dont see any other  method but to forward you them by Land, plumbed and under the denomination of House furnitures for your Excellencys use. As to the Cast Iron stoves, I shall take care to forward you them by water if I can meet with a speedy opportunity, other wise I shall do it by Land.
          I have received the hamper you mentionn for Mr. Francis Hopkinson which shall be sent to him by the first ship bound for Philadelphia. When Mr. Warville shall do me the honor to call upon me, I shall deliver him your papers, and will shew him Mr. Faure’s Lodging in order that he may take back from his hands the Letters you had delivered him to be forwarded to America.
          I am very glad to hear that there is no likelywood of a War breaking out suddenly by sea. For our Trade requires a Long peace to recover the heavy losses that [it] met with during last War. I have the honor to be with the highest regard Your Excellency’s Most obedient & very Humble Servant,
          
            
              Andre Limozin
            
          
          
            We have at present very little Trade with America.
          
        